 



Exhibit-10.1
EXECUTION VERSION
CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of March 31, 2006 by and among COMSYS SERVICES LLC, a Delaware
limited liability company (“COMSYS Services”), COMSYS INFORMATION TECHNOLOGY
SERVICES, INC., a Delaware corporation (“COMSYS IT”), PURE SOLUTIONS, INC., a
California corporation (“Pure Solutions”; COMSYS Services, COMSYS IT and Pure
Solutions are referred to herein each individually as a “Borrower” and
collectively as the “Borrowers”), COMSYS IT PARTNERS, INC., a Delaware
corporation (“Holdings”), PFI LLC, a Delaware limited liability company (“PFI”),
COMSYS Services, acting in its capacity as borrowing agent and funds
administrator for the Borrowers (in such capacity, the “Funds Administrator”),
the financial institutions from time to time parties thereto (the “Lenders”),
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., individually as a Lender, as administrative agent (the “Agent”), Sole
Bookrunner and Sole Lead Arranger, ING CAPITAL LLC, as co-documentation agent
and as a Lender, ALLIED IRISH BANKS PLC, as co-documentation agent (together
with ING Capital LLC, the “Co-Documentation Agents”) and as a Lender, and GMAC
COMMERCIAL FINANCE LLC, as syndication agent (the “Syndication Agent”) and as a
Lender.
W I T N E S S E T H:
     WHEREAS, the Borrowers, Holdings, PFI, the Agent, the Co-Documentation
Agents, the Syndication Agent and each Lender are parties to that certain Credit
Agreement dated as of December 14, 2005 (as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”);
     WHEREAS, on the Closing Date, COMSYS Services owned two hundred forty eight
(248) shares of the common stock of VTP-CA, Inc., a North Carolina corporation
(“VTPCA”);
     WHERAS, the Borrowers have requested that the Agent and the Lenders
(a) consent to the acquisition (the “Acquisition”) by COMSYS Services of the
remainder of the issued and outstanding capital stock of VTPCA, which shall
change its name (the “COMSYS Canada Name Change”) to COMSYS IT Canada, Inc., a
North Carolina corporation (VTPCA, following the consummation of the Acquisition
shall be referred to herein as “COMSYS Canada”) following the consummation of
the Acquisition and (b) amend the Credit Agreement as hereinafter set forth; and
     WHEREAS, the Agent and the Lenders agree to accommodate such requests of
the Credit Parties, on the terms and subject to the conditions herein set forth.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
     1. Defined Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     2. Amendments. Effective as of the date of the Acquisition, upon
satisfaction of the conditions precedent set forth in Section 5 hereof, the
Credit Agreement is amended as set forth in this Section 2:
     (a) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by
adding thereto the following defined terms and their respective definitions in
the correct alphabetical order:
“COMSYS Canada” means, prior to the consummation of the COMSYS Canada Name
Change, VTP-CA, Inc., a North Carolina corporation, and following the
consummation of the COMSYS Canada Name Change, COMSYS IT Canada, Inc., a North
Carolina corporation.
“COMSYS Canada Name Change” means the change of the legal name of VTP-CA, Inc.
to COMSYS IT Canada, Inc., which shall be filed with the Secretary of State of
the State of North Carolina after the First Amendment Effective Date.
“First Amendment” means that certain Consent and First Amendment to Credit
Agreement dated as of the First Amendment Effective Date by and among the
Borrowers and certain other Credit Parties, the Agent, the Co-Documentation
Agents, the Syndication Agent and the Lenders.
“First Amendment Effective Date” means March 31, 2006.
     (b) Section 1.1. Section 1.1 of the Credit Agreement is hereby further
amended by substituting the following definition of the term “Credit Party” set
forth below in lieu of the current version of such definition contained in
Section 1.1 of the Credit Agreement:
“Credit Party” means Holdings, PFI, each Borrower, COMSYS Canada and each of
their respective Subsidiaries.
     (c) Section 3.4. Section 3.4 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
“Section 3.4 Capitalization.
     The authorized equity securities of each of the Credit Parties as of the
Closing Date is as set forth on the Information Certificate. All issued and
outstanding equity securities of each of the Credit Parties are duly authorized
and validly issued, fully paid, nonassessable, and, solely with respect to the
equity securities of PFI, each Borrower, COMSYS Canada and each of their
respective Subsidiaries, free and clear of all Liens other than those in favor
of Agent for the benefit of Agent and Lenders and other Liens permitted pursuant
to Section 5.2(d) and Section 5.2(h), and all such equity securities of each
Credit Party were issued in compliance with all applicable state, federal and
foreign laws concerning the issuance of securities. The identity of the holders
of the equity securities of each of the Credit Parties and the percentage of
their fully-diluted ownership of the

2



--------------------------------------------------------------------------------



 



equity securities of each of the Credit Parties as of the Closing Date is set
forth on the Information Certificate. Holdings owns all of the issued and
outstanding equity securities of COMSYS IT and PFI. COMSYS IT owns all of the
issued and outstanding equity securities of COMSYS Services, Pure Solutions and
COMSYS Limited. COMSYS Services owns all of the issued and outstanding equity
securities of COMSYS Canada. No shares of the capital stock or other equity
securities of any Credit Party, other than those described above, are issued and
outstanding. Except as set forth on the Information Certificate, as of the
Closing Date there are no preemptive or other outstanding rights, options,
warrants, conversion rights or similar agreements or understandings for the
purchase or acquisition from any Credit Party of any equity securities of any
such entity.”
     (d) Section 5.8(j). Section 5.8(j) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“Investments of Holdings (to the extent owned by Holdings on the Closing Date)
in the capital stock or other equity securities of (i) Econometrix, Inc., a
California corporation, (ii) AutoHire Development, Inc. and (iii) PFI, provided,
in each case, all of the outstanding capital stock or other equity interests of
any such Person owned by Holdings has been pledged to Agent;”
     (e) Section 9.1. Section 9.1(j) of the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“(j) (1) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) (other than Wachovia Investors, Inc. and its Affiliates)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934) of fifty percent (50%) or more of the
issued and outstanding shares of capital stock of Holdings having the right to
vote for the election of the directors of Holdings under ordinary circumstances,
(2) Holdings shall cease to directly own and control one hundred percent (100%)
of each class of the outstanding equity interests of COMSYS IT and PFI, (3)
COMSYS IT shall cease to directly own and control one hundred percent (100%) of
the equity interests of COMSYS Services, Pure Solutions and COMSYS Limited,
(4) COMSYS Services shall cease to directly own and control one hundred percent
(100%) of the equity interests of COMSYS Canada, (5) each Borrower shall cease
to, directly or indirectly, own and control one hundred percent (100%) of each
class of the outstanding equity interests of each Subsidiary of such Borrower
(except, with respect to clauses (2), (3), (4) and (5), to the extent permitted
in Section 5.7(a)), (6) any “Change in Ownership,” “Fundamental Change,” or
terms of similar import occurs under the Holdings Certificate of Designations,
or (7) a period of ninety (90) consecutive days shall have elapsed during which
Larry L. Enterline shall cease to be the chairman of the board, chief executive
officer or president of each Credit Party for any reason unless prior to the
expiration of such time, a replacement reasonably satisfactory to Agent shall
have been appointed and employed, or”
     3. Consent. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 5 hereof, and in reliance upon the
representations and warranties of the Credit Parties set forth in the Credit
Agreement and in this Amendment, and notwithstanding

3



--------------------------------------------------------------------------------



 



anything to the contrary contained in the Credit Agreement or any other
Financing Document, the Agent and the Lenders consent to the Acquisition, the
COMSYS Canada Name Change and the Corresponding Second Lien Amendment (as
defined below) and agree and acknowledge that the Acquisition shall constitute
an Investment permitted under Section 5.8 of the Credit Agreement (without
reliance upon Section 5.8(l) of the Credit Agreement); provided, that the
foregoing consents are conditioned on the Borrowers’ delivery to Agent of the
following documents no later than September 30, 2006: (i) a guaranty by COMSYS
Canada (the “Subsidiary Guaranty”) whereby COMSYS Canada shall guaranty all
Obligations of the Borrowers under the Credit Agreement, (ii) a Joinder to
Credit Agreement and Information Certificate whereby COMSYS Canada shall become
a “Credit Party” under the Credit Agreement, (iii) a pledge amendment whereby
COMSYS Services shall pledge one hundred percent of the capital stock of COMSYS
Canada to the Agent, for the benefit of the Lenders, together with all stock
certificates of COMSYS Canada, assignments separate from certificate, proxies
and other documents as the Agent reasonably shall request, pursuant to which the
Agent shall have received, for the benefit of the Lenders, a first priority
security interest in all of the issued and outstanding capital stock of COMSYS
Canada, (iv) a security agreement executed by COMSYS Canada securing all of its
obligations under the Subsidiary Guaranty, (v) a certificate of the Secretary of
COMSYS Canada certifying: (A) the names and true signatures of the officers of
COMSYS Canada authorized to execute, deliver and perform all obligations under
the Financing Documents to which it is a party; (B) copies of the resolutions of
the board of directors or other governing body of COMSYS Canada approving and
authorizing the execution, delivery and performance, as applicable, of all other
documents, instruments or agreements to be executed or delivered in connection
herewith; and (C) the Organizational Documents of COMSYS Canada which, if
applicable, shall be certified by the Secretary of State of North Carolina as of
a recent date, and (vi) all other agreements, instruments and documents as the
Agent may reasonably request, and the Borrowers shall take such additional
actions as the Agent may reasonably require in order (A) to carry out more
effectively the purposes of the Credit Agreement and the other Financing
Documents, (B) to subject to the Liens created by any of the Security Documents
any of the properties, rights or interests covered by any of the Security
Documents, (C) to perfect and maintain the validity, effectiveness and priority
of any of the Security Documents and the Liens intended to be created thereby,
and (D) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Agent and Lenders the rights granted or intended to be granted to
the Agent and the Lenders under any Financing Document or under any other
document executed in connection therewith.
     4. Waiver of Mandatory Prepayments in Connection with the unused portion of
the 2006 Equity Issuance. Effective as of the date hereof, upon satisfaction of
the conditions precedent set forth in Section 5 hereof and in reliance upon the
representations and warranties of the Credit Parties set forth in the Credit
Agreement, the other Financing Documents and in this Amendment, and
notwithstanding anything to the contrary contained in the Credit Agreement or
any other Financing Document (including, without limitation,
Section 2.1(c)(iii)(D)(4), Section 2.1(e) and Section 2.2(c)(iv) of the Credit
Agreement), the Agent and the Lenders hereby agree to waive the applicability of
Sections 2.1(c)(iii)(D)(4), 2.1(e) and 2.2(c)(iv) of the Credit Agreement solely
with respect to the 2006 Equity Issuance Available Amount, which such amount
constitutes the unused portion of the Net Cash Proceeds received in connection
with the 2006 Equity Issuance.

4



--------------------------------------------------------------------------------



 



     5. Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

  (a)   delivery to the Agent of this Amendment executed by each Credit Party
that is a party hereto, the Agent and the Lenders in form and substance
reasonably satisfactory to the Agent;     (b)   the delivery to Agent of a copy
of the fully executed consent and amendment to the Second Lien Debt Documents
regarding the substance of this Amendment (which shall include, without
limitation, the Second Lien Lenders’ consent to the transactions contemplated by
Section 3 of this Amendment) (the “Corresponding Second Lien Amendment”), in
form and substance reasonably acceptable to the Agent, and evidence that all
conditions contained in such consent and amendment (other than the effectiveness
of this Amendment) have been satisfied;     (c)   the truth and accuracy of the
representations and warranties contained in Section 6 hereof; and     (d)   no
Default or Event of Default under the Credit Agreement, as amended hereby, shall
have occurred and be continuing.

     6. Representations and Warranties. Each Credit Party that is a party hereto
hereby represents and warrants to the Agent and each Lender as follows:

  (a)   the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty (i) relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality or has Material
Adverse Effect qualifiers, in which case, such representations and warranties
shall be true and correct in all respects;     (b)   the execution, delivery and
performance by such Credit Party of this Amendment are within its powers, have
been duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
governmental body, agency or official (other than (i) routine corporate, tax,
ERISA, intellectual property, environmental filings and other filings from time
to time necessary in connection with the conduct of such Credit Party’s business
in the ordinary course, and (ii) recordings and filings in connection with the
Liens granted to the Agent under the Financing Documents) and do not violate,
conflict with or cause a breach or a default under any provision of applicable
law or regulation or of the Organizational Documents of any Credit Party or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon it,

5



--------------------------------------------------------------------------------



 



      except for such failures to file, violations, conflicts, breaches or
defaults as could not reasonably be expected to have a Material Adverse Effect;
    (c)   this Amendment constitutes the valid and binding obligation of the
Credit Parties that are parties hereto, enforceable against such Persons in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws relating to the enforcement of
creditor’s rights generally and by general equitable principles; and     (d)  
after giving effect to this Amendment, no Default or Event of Default exists or
will result from the consummation of the Acquisition.

     7. No Waiver. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Financing
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, the Agent and Lenders reserve all rights, privileges
and remedies under the Financing Documents. Except as amended or consented to
hereby, the Credit Agreement and other Financing Documents remain unmodified and
in full force and effect. All references in the Financing Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended and waived hereby.
     8. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     9. Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.
     10. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH
CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO THE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED C/O THE
FUNDS ADMINISTRATOR AT THE ADDRESS

6



--------------------------------------------------------------------------------



 



SET FORTH IN THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.
     11. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
     12. Counterparts; Integration. This Amendment may be executed and delivered
via facsimile with the same force and effect as if an original were executed and
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures hereto were upon the same instrument.
This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.
     13. Reaffirmation. Each of the Credit Parties that is a party hereto, as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Financing Documents to
which it is a party (after giving effect hereto) and (ii) to the extent such
Credit Party granted liens on or security interests in any of its property
pursuant to any such Financing Document as security for or otherwise guaranteed
the Borrowers’ Obligations under or with respect to the Financing Documents,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations as amended hereby. Each of the Credit Parties hereby
consents to this Amendment and acknowledges that each of the Financing Documents
remains in full force and effect and is hereby ratified and reaffirmed, subject
to the amendments, consents and waivers set forth herein. The execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent or Lenders or constitute a waiver of any provision of any of the Financing
Documents (except as expressly set forth herein) or serve to effect a novation
of the Obligations.
[remainder of page intentionally left blank;
signature pages follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  BORROWERS :    
 
                COMSYS SERVICES LLC, a Delaware limited liability company, as
the Funds Administrator and as a Borrower    
 
           
 
  By:   /s/ David L. Kerr
 
   
 
  Name:   David L. Kerr    
 
  Title:   Senior Vice President – Corporate Development    
 
                COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a Delaware
corporation, as a Borrower    
 
           
 
  By:   /s/ David L. Kerr    
 
           
 
  Name:   David L. Kerr    
 
  Title:   Senior Vice President – Corporate Development    
 
                PURE SOLUTIONS, INC., a Delaware corporation, as a Borrower    
 
           
 
  By:   /s/ David L. Kerr    
 
           
 
  Name:   David L. Kerr    
 
  Title:   Senior Vice President – Corporate Development    

Consent and First Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  OTHER CREDIT PARTIES :    
 
                COMSYS IT PARTNERS, INC., a Delaware corporation    
 
           
 
  By:
Name:   /s/ David L. Kerr
 
David L. Kerr    
 
  Title:   Senior Vice President – Corporate Development    
 
                PFI LLC, a Delaware limited liability company    
 
           
 
  By:   /s/ David L. Kerr    
 
           
 
  Name:   David L. Kerr    
 
  Title:   Senior Vice President – Corporate Development    

Consent and First Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  AGENT AND LENDER:    
 
                MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as Agent and a Lender    
 
           
 
  By:
Name:   /s/ Scott E. Gast
 
Scott E. Gast    
 
  Title:   Vice President    

Consent and First Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  LENDERS:    
 
                GMAC COMMERCIAL FINANCE LLC, as Syndication Agent and as a
Lender    
 
           
 
  By:
Name:   /s/ Thomas Brent
 
Thomas Brent    
 
  Title:   Director    
 
                ING CAPITAL LLC, as Co-Documentation Agent and as a Lender    
 
           
 
  By:   /s/ Daryn K. Venéy    
 
           
 
  Name:   Daryn K. Venéy    
 
  Title:   Vice President    
 
                ALLIED IRISH BANKS PLC, as Co-Documentation Agent and as a
Lender    
 
           
 
  By:   /s/ Martin Chin    
 
           
 
  Name:   Martin Chin    
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ Joanna McFadden    
 
           
 
  Name:   Joanna McFadden    
 
  Title:   Assistant Vice President    
 
                NORTH FORK BUSINESS CAPITAL CORPORATION, as a Lender    
 
           
 
  By:   /s/ Ari Kaplan    
 
           
 
  Name:   Ari Kaplan    
 
  Title:   Vice President    

Consent and First Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  LENDERS (CONT.):    
 
                AIB DEBT MANAGEMENT, LIMITED, as a Lender    
 
           
 
  By:
Name:   /s/ Martin Chin
 
Martin Chin    
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ Joanna McFadden    
 
           
 
  Name:   Joanna McFadden    
 
  Title:   Assistant Vice President    

Consent and First Amendment to Credit Agreement
(COMSYS)

 